MEMORANDUM OPINION
                                          No. 04-11-00279-CR

                                        IN RE Richard LOPEZ

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: May 18, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 14, 2011, relator filed a petition for writ of mandamus, seeking relief from the

trial court’s denial of relator’s “Application for Writ of Habeas Corpus Seeking Relief from

Double Jeopardy.” However, in order to obtain a petition for writ of mandamus in a criminal

proceeding, relator must establish: (1) the act sought to be compelled is ministerial rather than

discretionary in nature, and (2) there is no adequate remedy at law. Dickens v. Second Court of

Appeals, 727 S.W.2d 542, 548 (Tex. Crim. App. 1987). Relator has failed to establish he lacks

an adequate remedy by appeal. An immediate appeal from the denial of relief in a habeas corpus

proceeding regarding a double jeopardy claim is permitted. Greenwell v. Court of Appeals for




1
  This proceeding arises out of Cause No. 2009-CR-5395, styled State of Texas v. Richard Lopez, in the 379th
Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.
                                                                               04-11-00279-CR


Thirteenth Judicial Dist., 159 S.W.3d 645, 650 (Tex. Crim. App. 2005). Accordingly, relator’s

petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                PER CURIAM


DO NOT PUBLISH




                                             -2-